Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/690884. Claims 1-20 are pending examination.
	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 9 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. Specifically, the claims recite receiving a request to publish a video review of an item, the request including a description of the item, the description of the item (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as client device, hardware processors, system, machine-readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the client device, hardware processors, system, machine-readable medium perform(s) the steps or functions of receiving a request to publish a video review of an item, the request including a description of the item, the description of the item including an identifier of the item; accessing a user account associated with the user; verifying, that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account; and causing, based on the verifying that the user previously purchased the item, online publishing of the video review as a verified video review of the item in a feed of video reviews, the feed of video reviews including one or more verified video reviews, each of the video reviews being associated with a link to facilitate purchasing the item being reviewed in a particular video review. The use of a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a client device, hardware processors, system, machine-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. As discussed above, taking the claim elements separately, the client device, hardware processors, system, machine-readable medium perform(s) the steps or functions of receiving a request to publish a video review of an item, the request including a description of the item, the description of the item including an identifier of the item; accessing a user account associated with the user; verifying, that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account; and causing, based on the verifying that the user previously purchased the item, online publishing of the video review as a verified video review of the item 
As for dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., (U.S. Patent Application Publication No. 20190034985) in view of Vaughn et al., (U.S. Patent Application Publication No. 20060095327).
	As to Claim 1, Randall teaches a method comprising:receiving, from a client device (0004: received from a kiosk) associated with a user (0004: user), a request to publish a video review of an item (0004: receive and handle user generated video that reviews a product), the request including a description of the item (Fig. 8H 833 description of the shoe item), and (0151: a shoe is shown as potentially being sold, with some descriptive text on the right)  the description of the item including an identifier of the item (Fig. 8f  822 sneakers); (0004: receive and handle user generated video that reviews a product. The reviews may be received from a kiosk for example. These reviews are either displayed through an aggregate video review site or alternatively may be published to a social networking site.), and (0168: As shown in Stage 1001, user-generated video is prepared for the database in 1002. It is saved on the platform in 1003, and is then pushed to the client dashboard in 1004. The client sees the video in See Video tab in 1005. The client-user can then click on the Publish button to distribute video to social media networks in 1006, optionally, for example, selecting Facebook, Twitter, Google+, other platforms in Stage 1007. The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product. The process then ends in 1010), and (Fig. 8A-8H),causing, based on the verifying that the user previously purchased the item (0011: previous products purchased), online publishing of the video review as a verified video review of the item in a feed of video reviews (0011: display the most relevant videos to that viewing user. For example, past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from…  past behavior could relate to… previous products purchased, and the like), the feed of video reviews including one or more verified video reviews, each of the video reviews being associated with a link to facilitate purchasing the item being reviewed in a particular video review; (0011: past behavior may optionally be used to determine which video(s) are 
Randall does not teach accessing a user account associated with the user.
However Vaughn teaches accessing a user account (0045: accesses any suitable database containing information regarding customer) associated with the user; (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier),verifying, using one or more hardware processors, that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account; and (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more verifying, using one or more hardware processors, that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account of Vaughn. Motivation to do so comes from the knowledge well known in the art that verifying, using one or more hardware processors, that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account would help provide a more accurate content and that would therefore make the method/system more accurate.
As to Claim 2, Randall and Vaughn teach the method of claim 1.
Randall further teaches providing a reward to the user based on the causing of the online publishing of the video review as a verified video review based on the verifying that the user previously purchased the item; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting example, past behavior could relate to previous videos watched or liked, previous products purchased, and the like), (0143:  the client-user chooses the landing-page type. For example, if the landing page is provided as a client-built landing page, then the client would create the landing page in 653 and use product page URL's provided by the promotion module to create links from images of the products on the landing page to the correct associated widgets on the client ecommerce site. If the client-user selects to use a platform-landing page template, then the client-user would customize the platform-

As to Claim 4, Randall and Vaughn teach the method of claim 1.
Randall further teaches wherein the causing of the online publishing of the video review as a verified video review of the item includes: causing display of the verified video review in a user interface of the client device; (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is performed to ensure that the video is actually coming from the person listed in the upload form. Preferably, employees of the ecommerce site use the appropriate widget, which in this context would be the Employee widget instead of the product or social widget. Such employees preferably still need verification), and (0081: the process continues through those Stages of filling in the form in Stage 229, the verification email to the reviewer-user in Stage 230. If verification succeeds, as shown with regard to the diamond in Stage 231, then the video preferably moves temporarily to video storage 232 and then permanent database storage in Stage 233. Otherwise, it's discarded in Stage 234, and the process ends in Stage 235.).

As to Claim 5, Randall and Vaughn teach the method of claim 1.
further comprising:receiving, from a further client device, a request to view video reviews associated with the item; and (Fig. 8a-8f),causing display of the verified video review in a user interface of the further client device; (Fig. 8a-8f).

As to Claim 6, Randall and Vaughn teach the method of claim 1.
Randall further teaches wherein the verified video review provides the link to facilitate purchasing the item; (0168: The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product).

As to Claim 7, Randall and Vaughn teach the method of claim 1.
Randall further teaches wherein the verified video review includes a video illustrating the item previously purchased by the user; (Fig. 8a-8f).

As to Claim 8, Randall and Vaughn teach the method of claim 1.
Randall further teaches wherein the causing online publication of the video review as a verified video review of the item in the feed of video reviews includes:associating, based on the verifying that the user previously purchased the item, the item identifier with a verification tag in a database record, the verification tag indicating that the video review is verified; and (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, causing display, in a user interface of the client device, of a representation of the verification tag in association with the verified video review included in the feed of video reviews; (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is performed to ensure that the video is actually coming from the person listed in the upload form. Preferably, employees of the ecommerce site use the appropriate widget, which in this context would be the Employee widget instead of the product or social widget. Such employees preferably still need verification), and (0081: the process continues through those Stages of filling in the form in Stage 229, the verification email to the reviewer-user in Stage 230. If verification succeeds, as shown with regard to the 

	As to Claim 9, Randall teaches a system comprising:one or more hardware processors; and (0014: processor),a machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (0014), receiving, from a client device (0004: received from a kiosk) associated with a user (0004: user), a request, to publish a video review of an item (0004: receive and handle user generated video that reviews a product), the request including a description of the item (Fig. 8H 833 description of the shoe item), and (0151: a shoe is shown as potentially being sold, with some descriptive text on the right), the description of the item including an identifier of the item (Fig. 8f  822 sneakers); (0004: receive and handle user generated video that reviews a product. The reviews may be received from a kiosk for example. These reviews are either displayed through an aggregate video review site or alternatively may be published to a social networking site.), and (0168: As shown in Stage 1001, user-generated video is prepared for the database in 1002. It is saved on the platform in 1003, and is then pushed to the client dashboard in 1004. The client sees the video in See Video tab in 1005. The client-user can then click on the Publish button to distribute video to social media networks in 1006, optionally, for example, selecting Facebook, Twitter, Google+, other platforms in Stage 1007. The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product. The process then ends in 1010), and (Fig. 8A-8H),causing, based on the verifying that the user previously purchased the item (0011: previous products purchased), online publishing of the video review as a verified video review of the item in a feed of video reviews (0011: display the most relevant videos to that viewing user. For example, past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior , the feed of video reviews including one or more verified video reviews, each of the video reviews being associated with a link to facilitate purchasing the item being reviewed in a particular video review; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting example, past behavior could relate to previous videos watched or liked, previous products purchased, and the like), (0143:  the client-user chooses the landing-page type. For example, if the landing page is provided as a client-built landing page, then the client would create the landing page in 653 and use product page URL's provided by the promotion module to create links from images of the products on the landing page to the correct associated widgets on the client ecommerce site. If the client-user selects to use a platform-landing page template, then the client-user would customize the platform-landing page template in 652 and would then customize the landing page in 653. The landing page would automatically include the URLs for the selected products, and provide one URL for this landing page to the client-user for use in promotional materials. The process ends in 654).
Randall does not teach accessing a user account associated with the user.
However Vaughn teaches accessing a user account (0045: accesses any suitable database containing information regarding customer) associated with the user; (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier),verifying that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account; and (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall to include verifying that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account of Vaughn. Motivation to do so comes from the knowledge well known in the art that verifying that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account would help provide a more accurate content and that would therefore make the method/system more accurate.
As to Claim 10, Randall and Vaughn teach the system of claim 9.
Randall further teaches further comprising:providing a reward to the user based on the causing of the online publishing of the video review as a verified video review based on the verifying that the user previously purchased the item; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting example, past behavior could relate to previous videos watched or liked, previous products purchased, and the like), (0143:  the client-user chooses the landing-page type. For example, if the landing page is provided as a client-built landing page, then the client would create the landing page in 653 and use product page URL's provided by the 

As to Claim 12, Randall and Vaughn teach the system of claim 9.
Randall further teaches wherein the causing of the online publishing of the video review as a verified video review of the item includes: causing display of the verified video review in a user interface of the client device; (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is performed to ensure that the video is actually coming from the person listed in the upload form. Preferably, employees of the ecommerce site use the appropriate widget, which in this context would be the Employee widget instead of the product or social widget. Such employees preferably still need verification), and (0081: the process continues through those Stages of filling in the form in Stage 229, the verification email to the reviewer-user in Stage 230. If verification succeeds, as shown with regard to the diamond in Stage 231, then the video preferably moves temporarily to video storage 232 and then 

As to Claim 13, Randall and Vaughn teach the system of claim 9.
Randall further teaches further comprising:receiving, from a further client device, a request to view' video review's associated with the item; and (Fig. 8a-8f),causing display of the verified video review in a user interface of the further client device; (Fig. 8a-8f).

As to Claim 14, Randall and Vaughn teach the system of claim 9.
Randall further teaches wherein the verified video review provides the link to facilitate purchasing the item; (0168: The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product).

As to Claim 15, Randall and Vaughn teach the system of claim 9.
Randall further teaches wherein the verified video review includes a video illustrating the item previously purchased by the user; (Fig. 8a-8f).

As to Claim 16, Randall and Vaughn teach the system of claim 9.
Randall further teaches wherein the causing online publication of the video review as a verified video review of the item in the feed of video reviews includes:associating, based on the verifying that the user previously purchased the item, the item identifier with a verification tag in a database record, the verification tag indicating that the video review is verified; and (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is performed to ensure that the video is actually coming from the person listed in the upload form. Preferably, employees of the ecommerce site use the appropriate widget, which in this context would be the Employee widget instead of the product or social widget. Such employees preferably still need verification), and (0081: the process continues through those Stages of filling in the form in Stage 229, the verification email to the reviewer-user in Stage 230. If verification succeeds, as shown with regard to the diamond in Stage 231, then the video preferably moves temporarily to video storage 232 and then permanent database storage in Stage 233. Otherwise, it's discarded in Stage 234, and the process ends in Stage 235.),causing display, in a user interface of the client device, of a representation of the verification tag in association with the verified video review7 included in the feed of video reviews; (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is 

	As to Claim 17, Randall teaches a non-transitory machine-readable medium comprising instructions, which when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:receiving, from a client device (0004: received from a kiosk) associated with a user (0004: user), a request to publish a video review of an item, the request including a description of the item (0004: receive and handle user generated video that reviews a product), the description of the item (Fig. 8H 833 description of the shoe item), and (0151: a shoe is shown as potentially being sold, with some descriptive text on the right)  including an identifier of the item; (Fig. 8f  822 sneakers); (0004: receive and handle user generated video that reviews a product. The reviews may be received from a kiosk for example. These reviews are either displayed through an aggregate video review site or alternatively may be published to a social networking site.), and (0168: As shown in Stage 1001, user-generated video is prepared for the database in 1002. It is saved on the platform in 1003, and is then pushed to the client dashboard in 1004. The client sees the video in See Video tab in 1005. The client-user can then click on the Publish button to distribute video to social media networks in 1006, optionally, for example, selecting Facebook, Twitter, Google+, other platforms in Stage 1007. The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product. The process then ends in 1010), and (Fig. 8A-8H),causing, based on the verifying that the user previously purchased the item (0011: previous , online publishing of the video review as a verified video review of the item in a feed of video reviews, the feed of video reviews including one or more verified video reviews, (0011: display the most relevant videos to that viewing user. For example, past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from…  past behavior could relate to… previous products purchased, and the like), each of the video reviews being associated with a link to facilitate purchasing the item being reviewed in a particular video review; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting example, past behavior could relate to previous videos watched or liked, previous products purchased, and the like), (0143:  the client-user chooses the landing-page type. For example, if the landing page is provided as a client-built landing page, then the client would create the landing page in 653 and use product page URL's provided by the promotion module to create links from images of the products on the landing page to the correct associated widgets on the client ecommerce site. If the client-user selects to use a platform-landing page template, then the client-user would customize the platform-landing page template in 652 and would then customize the landing page in 653. The landing page would automatically include the URLs for the selected products, and provide one URL for this landing page to the client-user for use in promotional materials. The process ends in 654).
Randall does not teach accessing a user account associated with the user.
However Vaughn teaches accessing a user account (0045: accesses any suitable database containing information regarding customer) associated with the user; (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may verifying that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account; and (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall to include verifying that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account of Vaughn. Motivation to do so comes from the knowledge well known in the art that verifying that the user previously purchased the item, the verifying including determining that the identifier of the item is associated with the user account would help provide a more accurate content and that would therefore make the method/system more accurate.

As to Claim 18, Randall and Vaughn teach the non-transitory machine-readable medium of claim 17.
Randall further teaches further comprising:providing a reward to the user based on the causing of the online publishing of the video review as a verified video review based on the verifying that the user previously purchased the item; (0168: The platform authenticates the client on the social media network chosen by the client in 1008 and 

As to Claim 19, Randall and Vaughn teach the non-transitory machine-readable medium of claim 17.
Randall further teaches further comprising:providing a reward to the user based on determining that another user purchased the item based on selecting the link Included in the video review; (Fig. 8a-8f).

	As to Claim 20, Randall teaches non-transitory machine-readable medium of claim 17, wherein the causing online publication of the video review' as a verified video review' of the item in the feed of video reviews includes:causing display, in a user interface of the client device, of a representation of the verification tag in association with the verified video review included in the feed of video reviews; (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is performed to ensure that the video is actually coming from the person listed in the upload form. Preferably, employees of the ecommerce site use the appropriate widget, which in this context would be the Employee widget instead of the product or social widget. Such employees preferably still need verification), and (0081: the process continues through those Stages of filling in the form in Stage 229, the 
Randall does not teach associating, based on the verifying that the user previously purchased the item, the item identifier with a verification tag in a database record, the verification tag indicating that the video review is verified.
However Vaughn teaches associating, based on the verifying that the user previously purchased the item, the item identifier with a verification tag in a database record, the verification tag indicating that the video review is verified; and (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall to include associating, based on the verifying that the user previously purchased the item, the item identifier with a verification tag in a database record, the verification tag indicating that the video review is verified of Vaughn. Motivation to do so comes from the knowledge well known in the art that associating, based on the verifying that the user previously purchased the item, the item identifier with a verification tag in a database record, the verification tag indicating that the video review is verified would help provide a more accurate content and that would therefore make the method/system more accurate.
Claim(s) 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., (U.S. Patent Application Publication No. 20190034985) in view of Vaughn et al., (U.S. Patent Application Publication No. 20060095327) in view of Arumugam et al., (U.S. Patent Application Publication No. 20100306040).

As to Claim 3, Randall and Vaughn teach the method of claim 1.
Randall and Vaughn do not teach providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review.
However Arumugam teaches providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review; (0009: In one embodiment, the link or URL sent from the payment provider to the second user also includes the first user's email address or other identifier. When the second user clicks on the link and is taken to the identified product page on the merchant site, the first user's email address is carried along. Then, when the second user purchases the product, the payment provider is notified, either by the merchant or directly from the second user if the second user uses the payment provider for purchase, of the purchase and the identity of the first user (e.g., email address). As a result, the payment provider can provide rewards or incentives to the first user for referring a product purchased by the second user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall and Vaughn to include providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review of Arumugam. Motivation to do so comes from the knowledge well known in the art that providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review would help provide incentives to users who posts reviews on product which would encourage users to post more reviews which will help advertise the product and that would help promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 11, Randall and Vaughn teach the system of claim 9.
Randall and Vaughn do not teach providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review.
However Arumugam teaches providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review; (0009: In one embodiment, the link or URL sent from the payment provider to the second user also includes the first user's email address or other identifier. When the second user clicks on the link and is taken to the identified product page on the merchant site, the first user's email address is carried along. Then, when the second user purchases the product, the payment provider is notified, either by the merchant or directly from the second user if the second user uses the payment provider for purchase, of the purchase and the identity of the first user (e.g., email address). As a result, the payment provider can provide rewards or incentives to the first user for referring a product purchased by the second user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall and Vaughn to include providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review of Arumugam. Motivation to do so comes from the knowledge well known in the art that providing a reward to the user based on determining that another user purchased the item based on selecting the link associated with the video review would help provide incentives to users who posts reviews on product which would encourage users to post more reviews which will help advertise the product and that would help promote an increase in the sales and would therefore make the method/system more profitable.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# 20150235264 teaches similar invention which describes The present disclosure allows for automatic detection of an entity referenced in a video and presentation of a purchasable item associated with the identified entity to a user viewing the video. A method may include evaluating a video using one or more entity analysis techniques and identifying an entity associated with the video based on the evaluation. Next, one or more purchasable items associated with the entity may be identified. A first purchasable item may be selected from among the one or more purchasable items based on a user history associated with a user and the selected first purchasable item may be presented to the user during playback of the video. 
As another example, a popular make-up blog may include a new video in which three new make-up products are reviewed. The video may be evaluated based on an entity analysis technique. As a result of the entity analysis, three different entities referenced in the video may be identified such as Brand A blush, Brand B eye shadow, and Brand C eyeliner. Next, a purchasable item associated with each of the entities may be identified. For example, a purchasable item associated with Brand A blush may be Brand A blush that is purchasable from a beauty store that sells the Brand A blush referenced in the video. A purchasable item associated with Brand B eye shadow may be a link to Brand B's website where a user may be able to purchase the Brand B eye shadow referenced in the video or other products by Brand B. A purchasable item associated with Brand C eyeliner may be a link to purchase the Brand C eyeliner from an online retailer. Based on a user history associated with the user viewing the video, it may be determined that the user has not previously purchased any of the products referenced in the video. As a result, all three purchasable items may be selected and presented to the user, while viewing the make-up review video, at the respective point in time in the video at which each of the products are referenced.

	
NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Designing Better Online Review Systems” describes “Online reviews are transforming the way consumers  choose products and services: We turn to TripAdvisor to plan a vacation, Zocdoc to find a doctor, and Yelp to find new restaurants. Review systems play a central role in online marketplaces such as Amazon and Airbnb as well. More broadly, a growing number of organizations—ranging from Stanford Health Care to nine of the 10 biggest U.S. retailers—now maintain review ecosystems to help customers learn about their offerings.

Managed well, a review system creates value for buyers and sellers alike. Trustworthy systems can give consumers the confidence they need to buy a relatively unknown product, whether a new book or dinner at a local restaurant. For example, research by one of us (Mike) found that higher Yelp ratings lead to higher sales. This effect is greater for independent businesses, whose reputations are less well established. Reviews also create a feedback loop that provides suppliers with valuable information: For example, ratings allow Uber to remove poorly performing drivers from its service, and they can give producers of consumer goods guidance for improving their offerings”.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621